Case 1:20-cv-00231-RM-KLM Document 1 Filed 01/28/20 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  ASTRID CARON, on behalf of herself                )
  and all others similarly situated,                )   CASE NO.
                                                    )
                  Plaintiff,                        )
          v.                                        )
                                                    )
  U.S. LAND PROFESSIONALS, INC.                     )
                                                    )   COLLECTIVE ACTION COMPLAINT
                  Defendant.                        )
                                                    )   JURY DEMAND ENDORSED HEREON
                                                    )

         Plaintiff Astrid Colon, by and through counsel, for her Complaint against Defendant U.S.

 Land Professionals, Inc., states and alleges the following:

                                              INTRODUCTION

         1.      This case challenges policies and practices of Defendant that violate the Fair Labor

 Standards Act (“FLSA”), 29 U.S.C. §§ 201-219.

         2.      Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C.

 §216(b), which provides that “[a]n action to recover the liability” prescribed by the FLSA “may

 be maintained against any employer … by any one or more employees for and on behalf of himself

 or themselves and other employees similarly situated.” Plaintiff brings this case on behalf of

 herself and other “similarly situated” persons who may join this case pursuant to §216(b).

                                   JURISDICTION AND VENUE

         3.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

 § 1331 and 29 U.S.C. § 216(b).

         4.      Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because Defendant

 conducts business throughout this District and Division and because Defendant maintains its principal

 place of business in this District and Division.


                                                    1
Case 1:20-cv-00231-RM-KLM Document 1 Filed 01/28/20 USDC Colorado Page 2 of 7




                                                   PARTIES

           5.        Plaintiff is an adult individual and resident of North Canton, Ohio.

           6.        Defendant employed Plaintiff within the three years preceding the filing of this

 Action.

           7.        At all relevant times, Plaintiff was an employee of Defendant within the meaning of

 29 U.S.C. § 203(e).

           8.        Defendant is a for-profit corporation organized under the laws of Florida maintaining

 its principal place of business in Denver, Colorado. Defendant can be served through its statutory

 agent: Richard Coleman, 841 Oak Dr., Durango, CO 81301.

           9.        At all relevant times, Defendant was an employer within the meaning of 29 U.S.C.

 § 203(d).

           10.       At all relevant times, Defendant was an enterprise engaged in commerce or in the

 production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

           11.       At all relevant times, Plaintiff was an employee engaged in commerce or in the

  production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

           12.       Plaintiff’s written Consent to Join this Action is attached hereto.

                                       FACTUAL ALLEGATIONS
                Defendant’s Misclassification of its Workforce and Failure to Pay Overtime

           13.       Defendant is a “full-service right-of way acquisition and permitting company serving

 the energy industry.” See http://www.uslandprofessionals.com/.

           14.       Defendant employs Right-of-Way Agents to provide Right-of-Way acquisition

 services to Defendant’s customers.         Defendant states that it “recruits, hires, trains, manages, and

 provides” permitting agents to its customers. See http://www.uslandprofessionals.com/about-u-s-

 land-professionals/.



                                                        2
Case 1:20-cv-00231-RM-KLM Document 1 Filed 01/28/20 USDC Colorado Page 3 of 7




          15.   On or about May 15, 2019, Plaintiff was hired by Defendant as a Right-of-Way Agent

 to provide right of way acquisition services to Defendant’s customer in connection with a project

 taking place in North Dakota.

          16.   Although Defendant classified Plaintiff and other similarly situated employees as

 independent contractors, the economic reality was that Plaintiff and others similarly situated were

 employees of Defendant.

          17.   As Defendant describes itself as a “right of way acquisition” company, the duties

 performed by Plaintiff and other similarly situated employees were an integral part of Defendant’s

 business.

          18.   Defendant prescribed the dates and times that Plaintiff and similarly situated

 employees would work. For example, Defendant directed Plaintiff to work between the hours of 8

 AM and 5 PM six days per week, and often required Plaintiff to work outside of these initially stated

 hours.

          19.   Defendant assigned a supervisor to direct Plaintiff’s daily tasks and the tasks of

 other’s similarly situated in the same manner that an employee would receive tasks from an

 employer.

          20.   Defendant also has the right to control the manner in which Plaintiff and other

 similarly situated employees perform their work by requiring them to follow Defendant’s internal

 processes.

          21.   Defendant paid Plaintiff and other similarly situated employees on a daily flat-rate

 basis determined by the number of days the employee worked each week. Thus, Defendant did not

 pay Plaintiff and the similarly situated employees on a salary basis within the meaning of the FLSA.

 See 29 C.F.R § 541.602.


                                                  3
Case 1:20-cv-00231-RM-KLM Document 1 Filed 01/28/20 USDC Colorado Page 4 of 7




         22.     Similarly, as Defendant paid Plaintiff and those similarly situated based on the number

 days worked, Defendant did not pay Plaintiff and the similarly situated employees on a fee basis

 within the meaning of the FLSA. See 29 C.F.R. § 541.605(a) (“Payments based on the number of …

 days worked and not on the accomplishment of a given single task are not considered payments on a

 fee basis.”).

         23.     As Defendant improperly classified Plaintiff as independent contractors, and as

 Plaintiff and those similarly situated were not paid on a salary basis or a fee basis, Plaintiff and those

 similarly situated should have been classified as non-exempt employees within the meaning of the

 FLSA, thereby making them entitled one and one-half their regular rates of pay for hours worked in

 excess of 40 per week.

         24.     Defendant routinely required Plaintiff and similarly situated co-workers to work in

 excess of 40 hours per week. However, Defendant failed to pay Plaintiff and those similarly situated

 at the proper overtime rate for time worked over 40 hours per week.

         25.     Defendant knowingly and willfully engaged in the above-mentioned violations of the

 FLSA.

         26.     Upon information and belief, Defendant failed to make, keep, and preserve records of

 the work performed by Plaintiff and other similarly situated employees. Therefore, Plaintiff and those

 similarly situated are entitled to a reasonable estimate of hours worked.

                             COLLECTIVE ACTION ALLEGATIONS

         27.     Plaintiff brings this action on her own behalf pursuant to 29 U.S.C. § 216(b), and on

 behalf of all other similarly situated persons who have been, are being, or will be, adversely affected

 by Defendant’s unlawful conduct.




                                                     4
Case 1:20-cv-00231-RM-KLM Document 1 Filed 01/28/20 USDC Colorado Page 5 of 7




           28.    The class that Plaintiff seeks to represent and for whom Plaintiff seeks the right to

 send “opt-in” notices for purposes of the collective action, and of which Plaintiff is herself a member,

 is composed of and defined as follows:

           All current and former employees of Defendant who were compensated on a
           daily flat-rate basis and who worked over 40 hours in at least one workweek in
           the three years preceding the date of the filing of this action to the present.

           29.    This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

 § 216(b). In addition to Plaintiff, numerous current and former employees are similarly situated with

 regard to their claims for unpaid wages and damages. Plaintiff is representative of those other

 employees and is acting on behalf of their interests as well as her own in bringing this action.

           30.    These similarly situated employees are known to Defendant and are readily

 identifiable through Defendant’s payroll records. These individuals may readily be notified of this

 action and allowed to opt-in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

 adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

 costs under the FLSA.

                                            COUNT ONE
                                       (Violations of the FLSA)

           31.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

 herein.

           32.    Plaintiff and other similarly situated employees regularly worked over 40 hours per

 workweek.

           33.    Defendant failed to pay Plaintiff and other similarly situated employees overtime

 compensation for all of the hours they worked in excess of forty (40) each workweek.

           34.    Defendant’s practice and policy of not paying Plaintiff and other similarly situated

 employees overtime compensation at a rate of one and one-half times their regular rate of pay for all



                                                    5
Case 1:20-cv-00231-RM-KLM Document 1 Filed 01/28/20 USDC Colorado Page 6 of 7




 hours worked over forty (40) each workweek violated the FLSA. 29 U.S.C. §§ 201-219, 29 C.F.R.

 § 785.24.

         35.    Defendant’s failure to keep records of all hours worked for each workday and the total

 hours worked each workweek by Plaintiff and other similarly situated employees violated the FLSA.

 29 U.S.C. §§ 201-219, 29 C.F.R. § 516.2(a)(7).

         36.    By engaging in the above-mentioned conduct, Defendant willfully, knowingly, and/or

 recklessly violated provisions of the FLSA.

         37.    As a result of Defendant’s practices and policies, Plaintiff and other similarly situated

 employees have been damaged in that they have not received wages due to them pursuant to the

 FLSA.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of herself and all persons similarly situated, prays that

 this Honorable Court:

         A.     Conditionally certify this case as an FLSA “collective action” pursuant to 29 U.S.C.
                § 216(b) and direct that Court-approved notice be issued to similarly situated
                persons informing them of this action and enabling them to opt-in;

         B.     Enter judgment against Defendant and in favor of Plaintiff and any opt-in plaintiffs
                who join this case pursuant to 29 U.S. C. § 216(b);

         C.     Award Plaintiff and the putative class actual damages for unpaid wages;

         D.     Award Plaintiff and the putative class liquidated damages equal in amount to the
                unpaid wages found due to Plaintiffs and the putative class;

         E.     Award Plaintiff and the putative class pre-judgment and post-judgment interest at
                the statutory rate;

         F.     Award Plaintiff and the putative class attorneys’ fees, costs, and disbursements; and

         G.     Award Plaintiff and the putative class further and additional relief as this Court
                deems just and proper.




                                                   6
Case 1:20-cv-00231-RM-KLM Document 1 Filed 01/28/20 USDC Colorado Page 7 of 7




                                                        Respectfully submitted,

                                                        Nilges Draher LLC

                                                        /s/ Christopher J. Lalak
                                                        Christopher J. Lalak (0090079)
                                                        614 West Superior Avenue, Suite 1148
                                                        Cleveland, Ohio 44113
                                                        Telephone:     216-230-2955
                                                        Email:         clalak@ohlaborlaw.com

                                                        Hans A. Nilges (0076017)
                                                        Shannon M. Draher (0074304)
                                                        7266 Portage Street, N.W., Suite D
                                                        Massillon, OH 44646
                                                        Telephone:    (330) 470-4428
                                                        Facsimile:    (330) 754-1430
                                                        Email: hans@ohlaborlaw.com
                                                               sdraher@ohlaborlaw.com

                                                        Counsel for Plaintiff



                                          JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                                        /s/ Christopher J. Lalak
                                                        Counsel for Plaintiff




                                                   7
